             Case 2:17-cv-02547-DDC-TJJ Document 169 Filed 02/14/19 Page 1 of 12


                                             district court of the United States
                                                For The District of Kansas
                                                                                          FILED
KENDRA ROSS                                                                                   FEB 14 2019
ward of
                                                                                         T//v/OTHY I.I. OGF\IEN CLERK

Attorney's Elizabeth A. Hutson
                                                                                        8
                                                                                          Y.}l;9J               Deputy

Chadwick, Gillian Wards, Guardian

vs                                                                          Case No. 2:17-cv-02547-DDC[TJJ]

Royall, jenkins et, al


Ephraim Woods, Jr., et, al
Griegory L. Moten,
Dana M. Peach and
John and Jane, does
As Real Parties of Interest
We The People



                                         RESPONSE TO DEPOSITION
                                       JUDICIAL DEMAND AND NOTICE
                                      DEMAND FOR PROTECTION ORDER
                                       DEMAND TO STOP WITCH HUNT
                                         DEMAND FOR INJUNCTION
                                          DEMAND FOR SANCTION
                                              Affidavit Attached




         We The People, Ephraim Woods, Jr., Griegory L. Moten, Dana M. Peach and on behalf of a Class

of People of similar circumstances, who the Attorneys for KENDRA ROSS, Attorney's Elizabeth A.

Hutson and Gillian Chadwick, et, al (HEREAFTER We The People) that are being targeted and harassed

under the name of The United Nation oflslam, file this JUDICIAL DEMAND AND NOTICE,

DEMAND FOR PROTECTION ORDER, DEMAND TO STOP WITCH HUNT, DEMAND FOR

INJUNCTION and DEMAND FOR SANCTION.




RESPONSETODEPOSITION2: I 7-cv-02547-DDC2/14/I 9
            Case 2:17-cv-02547-DDC-TJJ Document 169 Filed 02/14/19 Page 2 of 12


    1. We The People now Demand for Sanctions Protection to abate this nuisance, as we have cooperated

        and acted in good faith with the Depositions and explained that the United Nation of Islam from

        2002 up to 2010 was under the control of Royall Jenkins.

    2. On September 27, 2010 Hemy Munoz, Wayman W. Favors and Akiba Majeed took administrative

        control over the United Nation of Islam and systematically removed Royall Jenkins from office as

        President of The United Nation oflslam, Inc. and subsequently all United Nation oflslam bank

        accounts. See EXHIBIT 1.

    3. In late 2010, it was rumored that UNOI officials: Hemy Munoz, Wayman W. Favors and Akiba

        Majeed and others took total control of United Nation oflslam and started the process of selling off

        property and holdings of value. The above listed officials and others had publicly documented

        governing control of the UNOI from 2010-2014 with the Kansas Secretary of State.

    4. Properties included homes that were donated, equipment and real property; all of which they sold or

        left as trash or undesirable. Hemy Munoz, Wayman W. Favors, Yunus Rassoull, Kaaba Majeed

        and Akiba Majeed took the sales proceeds of this and left the United Nation oflslam destitute. The

        debt being at least in the amount of $215 ,000 that We The People discovered and have 1st hand

        knowledge of and dealt with. All operations started over from less than zero which included over

        $70,000 in property taxes due on 1608 N. 13th Street KCK 66102, 1310 Freeman Ave KCK 66102

        and a $145,000 foreclosure claim on 1923 Nebraska Ave KCK 66104 - See EXHIBIT 2

                      •   1608 N. 13th Street KCK 66102 and 1310 Freeman Ave KCK 66102 were both sold

                          AFTER the property taxes were cleared (a 13 month process). Which KENDRA

                          ROSS, ward of Attorneys Elizabeth A. Hutson and Gillian Chadwick et, al did

                          NOTHING to assist with HOWEVER, seek to benefit from. The proceeds from the

                          sale were already spent before we received the funds AND were received well before

                          this "VERIFIED COMPLAINT" was ever filed.




RESPONSETODEPOSITION2: 17-cv-02547-DDC2/14/l 9
                                                                                                             2
            Case 2:17-cv-02547-DDC-TJJ Document 169 Filed 02/14/19 Page 3 of 12


    5. As of December 31, 2012, The United Nation of Islam ceased operations based on a "National

         Announcement" was issued through email by former UNOI Temple #30b Secretary Erica

         Bennerman. See EXHIBIT 3.

              •   This correspondence was issued AFTER a 6 month hiatus of all communication coming

                  from the National UNOI structure which included Henry Munoz, Wayman W. Favors,

                  Yunus Rassoull, Kaaba Majeed and Akiba Majeed.

              •   In March of 2012 Ephraim Woods and family were ordered out of 810 Troup Ave. KCK

                  66102 (a UNOI home) by Kaaba Majeed so it could be sold after Mr. Woods refused to

                  purchase it.

              •   In April of 2012 while at truck driver training for employment in Gary, IN; Mr. Woods

                  received a phone call from Kaleb Glass (Akiba Majeed' husband) and Kaaba Majeed

                  (Akiba Majeed' brother and UNOI Supreme Captain) removing him from the UNOI

                  "Dedicated List" and was subsequently removed from the UNOI.

    6. In the aftermath of August, 2015 the Value Creators, Inc. and the Value Creators, LLC were created

         and had to start over from nothing. We started over with a NEW name, new donations (monetary

         and equipment), new property leases and renewed individuals to reopen as all material assets from

         United Nation oflslam was sold by Kaaba and Akiba Majeed, Henry Munoz, and/or Wayman W.

         Favors who received the funds and walked off with it all and proceeded to close down the United

         Nation oflslam in December 2012. See EXHIBIT 4.

    7.    KENDRA ROSS, ward of Attorney's Elizabeth A. Hutson and Gillian Chadwick et, al claim is

         from 2002 to 2012 under the heading of United Nation oflslam.

    8. The Value Creators did not come into existence until 4 years after 2011 in which the predatory

         officials: Akiba Majeed, Henry Munoz, Wayman Favors and others began governing and fire

         selling The United Nation oflslam assets. This is approximately 3 years after 2012 when the United

         Nation of Islam actually went out of existence. Refer to EXHIBIT 3


RESPONSETODEPOSITION2: l 7-cv-0254 7-DDC2/l 4/19
                                                                                                             3
           Case 2:17-cv-02547-DDC-TJJ Document 169 Filed 02/14/19 Page 4 of 12


    9.   KENDRA ROSS, ward of Attorney's Elizabeth A. Hutson and Gillian Chadwick et, al was not part

         of The Value Creators which started in 2015.

    10. KENDRA ROSS, ward of Attorneys Elizabeth A. Hutson and Gillian Chadwick et, al was not and

         is not associated with any part of The Value Creators or our current community identified by

         whatever name We the People may choose to utilize.

    11. This has turned into a Witch Hunt by KENDRA ROSS, ward of Attorney's Elizabeth A. Hutson

         and Gillian Chadwick et, al and has now become harassment and a hate crime to profile a Class of

         People by "White Lawyers" who has abused the legal system to gain unjust enrichment. Enrichment

         that does NOT nor has ever existed within The United Nation oflslam structure.

                     •       The United Nation oflslam was NEVER about riches, fame or accumulating debt

                             instruments (money). As Bill Dunn Jr. (JE Dunn Construction and KCK Chamber of

                             Commerce Chair) stated to FOX 4 News" You should believe in what this group is

                             DOING, they're not into converting PEOPLE they're into converting people's

                             HEARTS". See YOUTUBE Video link "The United Nation Of Islam - In The

                             News Part 1" https ://video. search. yahoo. com/search/video ?fr=yfp-t-

                             s&p=the+united+nation+of+islam+in+the+news#id= 1&vid=65e3552c40464de716c0

                             9014 fc4 3489f&action=click

                         •   The United Nation of Islam produced OPPORTUNITIES for 'at risk' youth in a

                              learning environment being taught by The UNOI Elders and other Community

                             Members (both Black and White). See YOUTUBE Video link "The United Nation

                              Of Islam - In The News Part 2"

                             https ://video. search. yahoo. com/search/video ?fr=yfo-t-

                              s&p=the+united+nation+of+islam+in+the+news#id=2&vid=70b5 71 b713c5db6db05

                              8bb6517d7bf3c&action=view




RESPONSETODEPOSITION2: l 7-cv-02547-DDC2/14/19
                                                                                                              4
            Case 2:17-cv-02547-DDC-TJJ Document 169 Filed 02/14/19 Page 5 of 12


    12. This district court and KENDRA ROSS, ward of Attorney's Elizabeth A. Hutson and Gillian

         Chadwick et al know that We The People, Ephraim Woods, Jr., Griegory L. Moten and Dana M.

         Peach have been blackballed from any form of legal assistance by all Law firms unless we can come

         up with over $100,000.00, and as we were a 501(c)3 non-profit organization who relied on donations

         to grow unlike the Bar Association who claims and hides under a 501(c)3 which actually charges set

         fees and not by donation.

    13. The Value Creators, LLC was dissolved 08/15/2016. See EXHIBIT 5.

    14. The Value Creators, Inc. was forced out of business in 2018 due to slander, defamation of character,

         hate slander, loss of customers in the Eateries and because of misleading news reports because of

         KENDRA ROSS, ward of Attorney's Elizabeth A. Hutson and Gillian Chadwick et, al.

    15. The Value Creators was shut down due to hate slander by KENDRA ROSS ward of Attorney's

         Elizabeth A. Hutson and Gillian Chadwick et, al and as a result, has ceased any and all business

         operations in 2018.

    16. Griegory L. Moten no longer served as the Registered Agent for The United Nation of Islam and

         The Value Creators, Inc as of August, 2018 when business operations ceased.

    17. All Value Creators buildings and properties were leased and all equipment was taken by building

         owners for contract violation for non-payment on the Leases that We The People are still liable for

        paying. Thanks to KENDRA ROSS, ward of Attorney's Elizabeth A. Hutson and Gillian Chadwick

         et al for hate slander and false and misleading statements on human trafficking (by appearing on

         national television with now terminated NBC News employee Megyn Kelly) when KENDRA

         ROSS up until 2012 received a roof over her head, food in her stomach, medical care, schooling

         and transportation; everything YOU in your Society pay for; KENDRA ROSS received for

         FREE.

    18. We The People now DEMAND FOR PROTECTION ORDER, DEMAND TO STOP THE

        WITCH HUNT, DEMAND FOR INJUNCTION and DEMAND FOR SANCTION on


RESPONSETODEPOSITION2: l 7-cv-02547-DDC2/l 4/19
                                                                                                               5
           Case 2:17-cv-02547-DDC-TJJ Document 169 Filed 02/14/19 Page 6 of 12


        KENDRA ROSS, ward of Attorney's Elizabeth A. Hutson and Gillian Chadwick et al.

    19. We The People complied with the Subpoena for testimony, answered all questions, told all we know

        and have nothing more to offer.

    20. We The People DO NOT have ANY documents as it pertains to The United Nation oflslam, Inc.

        Further requests for documents related to The United Nation of Islam should be sought from the last

        known Corporate Officers of public record; to our knowledge is Henry Munoz, Wayman W. Favors,

        Yunus Rassoull, Kaaba Majeed and Akiba Majeed.

    21. Based on KENDRA ROSS' timeline in her initial "VERIFIED COMPLAINT" dated 9/15/17;

        ROSS claims on lines numbered 72 and 117 that her duty time in The United Nation oflslam was

        from 2002-2012 in which Henry Munoz, Wayman W. Favors, Yunus Rassoull, Kaaba Majeed and

        Akiba Majeed were the corporate officers in 2010-2013 and in charge of ALL UNOI assets.

                     •   The above statement verifies that ROSS was and is not a Member of The Value

                         Creators and has NO CLAIM to any asset in any form of The Value Creators

                         because she has never been a part of the organization and We the People reorganized

                         and started The Value Creators from less than ZERO.

                     •   The Value Creator name has been slandered and accused unjustly based the

                         fraudulent "VERIFIED COMPLAINT" filed by KENDRA ROSS, ward of

                         Attorney's Elizabeth A. Hutson and Gillian Chadwick et al.

    22. In the same "VERIFIED COMPLAINT" on line 35 ROSS stated "in April 2015 (after Ms. Ross

        was able to remove herself from the cult), Jenkins and other key leaders ofUNOI organized The

        Value Creators and, upon information and belief, transferred substantially all of the assets

        relevant to this lawsuit to The Value Creators." Where's the PROOF based on ROSS's

        "information and belief' that ANY substantial assets were transferred to The Value Creators in any

        shape, form or fashion? What Facts they Shown and Proved?

                     •   Only Henry Munoz, Wayman W. Favors, Yunus Rassoull, Kaaba Majeed and Akiba


RESPONSETODEPOSJTION2: 17-cv-02547-DDC2/14/19
                                                                                                           6
            Case 2:17-cv-02547-DDC-TJJ Document 169 Filed 02/14/19 Page 7 of 12


                          Majeed can possibly answer the question of WHERE any substantial assets went

                          during the time frame that ROSS has alleged.

                      •   For The Record; assets did NOT transfer to us; these UNOI officials left We The

                          People with debt, work and a few serious people willing to reorganize and rebuild

                          what We The People had initially established under a new name The Value Creators.

                      •   Only Henry Munoz, Wayman W. Favors, Yunus Rassoull, Kaaba Majeed and Akiba

                          Majeed would have any United Nation oflslam business documents, bank records or

                          the like.

                      •   For The Record; We The People DO Not have any United Nation oflslam business

                          documents, bank records or the like.

    23. Royall Jenkins, The United Nation oflslam, The Value Creators was NOT and Is NOT similar to

         Minister Louis Farrakhan, TD Jakes, Joel Olsteen, Creflo Dollar or any money accumulating

        "religious organization" that takes from its members and gives NOTHING meaningful back to them

        or their community at large. The aforementioned individuals TAKE the fish, give a smaller fish in

        return however, never TEACH the parishioner HOW to fish. As Shown and Proved when you refer

        to the YOUTUBE Video link "The United Nation Of Islam - In The News Part 2" - unless FOX 4

        News, KMBC News 9, NBC News 41 and others were ALL repeatedly inaccurate in their news

        reporting ... ?

    24. IF KENDRA ROSS, ward of Attorney's Elizabeth A. Hutson and Gillian Chadwick et al had done

        the proper research and investigation before filing the initial fraudulent "VERIFIED COMPLAINT"

        they would have not made the presentment in the first place. We The People are The Poor

        Righteous Teachers and there has NEVER been any pot of gold, monies, mansions, fleet of

        expensive cars, yachts, thousands of acres of land or ANY "substantially transferred" assets in our

        portfolio EVER in our history of being incorporated.




RESPONSETODEPOSITION2: l 7-cv-02547-DDC2/14/19
                                                                                                              7
            Case 2:17-cv-02547-DDC-TJJ Document 169 Filed 02/14/19 Page 8 of 12


    25. If We The People et, al win the state lottery, receive a sizable donation, take out a loan, receive a

         family inheritance, (heck) decide to work a good paying job in your society; that is our option to do

         so as long as it is deemed Righteous and lawful. This DOES NOT and should not give KENDRA

         ROSS, ward of Attorney's Elizabeth A. Hutson and Gillian Chadwick et, al rights to our

         wherewithal in any shape, form or fashion whether its through inquires or attempting to receive part

         any of it - - especially since We The People et al have been deemed "NON PARTIES" to this case

         by the court.

                      •   IF We The People had these "substantially transferred assets" WHY would we be

                          still living in the Quindaro corridor? As FOX 4 News called it "a blighted area".

                      •    IF We The People had these "substantially transferred assets" WHY are some of us

                          still employed and paying taxes and surviving on social security checks?

                      •   IF We The People had these "substantially transferred assets" WHY do We

                          continuously (for decades) VOLUNTEER our blood, backs, bones and brains for NO

                          financial compensation?

                      •   ANSWER: Because we're Family, We LOVE what We Do and Our Work in this

                          area of Kansas IS NOT completed yet however, it Will Be Completed with or

                          without KENDRA ROSS or the like ...

                                                                           /




                                                      Conclusion

        The United Nation oflslam and The Value Creators were two separate entities with two to four

years difference in time. KENDRA ROSS was only a party to The United Nation of Islam under her

parents' consent up until to 2012. That seems to be a missing factor here that KENDRA ROSS voluntarily

participated as a minor under the responsibility of her Mother Cheryl Ross' control, not The United Nation

of Islam.

         Cheryl Ross gave full consent, had full knowledge, had full understanding and received full benefits


RESPONSETODEPOSITION2: l 7-cv-02547-DDC2/l4/l 9
                                                                                                                 8
            Case 2:17-cv-02547-DDC-TJJ Document 169 Filed 02/14/19 Page 9 of 12


of a home, water, electricity, food, medical, and usage of all benefits and etc., not only for herself but for

her daughter Kendra Ross.

This has become a Witch Hunt and harassment to find something that was sold by Hemy Munoz, Wayman

W. Favors and/or Kaaba Majeed and/or Akiba Majeed back in 2010-2014. We The People have been

slandered with hate profiling the community of The Value Creators that Kendra Ross was not an active

party to.

We The People demand Court Ordered Protection from the SUBPOENA TO PRODUCE

DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT INSPECTION OF PREMISES

IN A CIVIL ACTION from KENDRA ROSS, ward of Attorney's Elizabeth A. Hutson and Gillian

Chadwick et, al. See EXHIBIT 6.

     1. We The People DO Not have any United Nation of Islam business documents, bank records or the

         like.

    2. ROSS was and is not a Member of The Value Creators and has NO CLAIM to any asset in any

         form of The Value Creators because she has never been a part of the organization and We the

         People reorganized and started The Value Creators from less than ZERO.

    3. We The People are of low income and meager means; our personal tax records and bank account

         information are of no consequence to this case and is a violation of our privacy and demand equal

         protection from the court. Especially since we've been deemed "NON PARTIES" to this case by

         the court (Yet We The People are continuously referred to in numerous court filings as being

         "Defendants" by KENDRA ROSS, ward of Attorney's Elizabeth A. Hutson and Gillian Chadwick

         et, al. - which to date has not been explained properly as to how that is so by the "rule oflaw".)

    4. We The People had and NO CONTACT with said officials of the UNOI once the entity was

         dissolved. Therefore the alleged transfer of the so called substantial assets is inaccurate and false.

         There was never any transfer of anything between the UNOI and The Value Creators.

    5. KENDRA ROSS, ward of Attorney's Elizabeth A. Hutson and Gillian Chadwick et, al have wasted


RESPONSETODEPOSITION2: l 7-cv-0254 7-DDC2/14/l 9
                                                                                                                  9
           Case 2:17-cv-02547-DDC-TJJ Document 169 Filed 02/14/19 Page 10 of 12


         a tremendous amount of time, energy and paper pursuing something that does not exist based on a

         fraudulent complaint and are now DEBT COLLECTORS attempting to collect a debt that We The

         People have been deemed "NON PARTIES" to this case and debt. This is in direct violation to the

         Fair Debt Collection Practices Act 15 U.S.C. §§ 1692-1692p:

             •    15 USC 1692e § 807. False or misleading representations: A debt collector may not use any

                  false, deceptive, or misleading representation or means in connection with the collection of

                  any debt: (2)(B), (4), (6)(A), (7), (10), (12), (13) and (14).

             •    15 USC 1692f § 808. Unfair practices: A debt collector may not use unfair or

                  unconscionable means to collect or attempt to collect any debt.

             •    15 USC 1692g § 809. Validation of debts: (b) and (c)

    6. Royall [Jenkins], The New Allah taught thoroughly the Formula of How to Think Mathematically;

         which requires one to 'consider what exists and in your consideration you consider the Priority. You

        then gather the Facts to come up with an Absolute Answer WITHOUT placing a Person to it.' The

        End result to this Absolute Answer should always bring about Peace. KENDRA ROSS, ward of

        Attorney's Elizabeth A. Hutson and Gillian Chadwick et al IS BREAKING the Peace by harassing

        Us with Subpoenas, Phone calls, mailings and emails. See EXHIBIT 6.

    7. We The People humbly ask the court to order KENDRA ROSS, ward of Attorney's Elizabeth A.

        Hutson and Gillian Chadwick et, al TO CEASE AND DESIST all contact with us in All Forms and

        fashion with a Permanent Injunction from subpoenaing and seeking testimony, records or

         anything pertaining to this case from ANY people other than the proper officials that were in charge

         of The United Nation oflslam which was: Henry Munoz, Wayman W. Favors, Yunus Rassoull,

        Kaaba Majeed and Akiba Majeed.

    8. We The People humbly ask the court to dismiss the WARRANT on Royall Jenkins for ALL the

        Mathematical Facts and TRUTH written in this document.




RESPONSETODEPOSITION2: l 7-cv-02547-DDC2/14/l 9
                                                                                                             10
           Case 2:17-cv-02547-DDC-TJJ Document 169 Filed 02/14/19 Page 11 of 12




    9. We The People humbly ask the court to Do what is Right and Truthful in this case rather than what

         is "legal" and unjust and genuinely DISMISS and closeout this case permanently.




Ep aim woods Jr., et, al
2111North10th Street, Kansas City, KS 66104

                                                  02/14/19




RESPONSETODEPOSITION2: 17-cv-0254 7-DDC2/14/l 9
                                                                                                       11
            Case 2:17-cv-02547-DDC-TJJ Document 169 Filed 02/14/19 Page 12 of 12




                                             CERTIFICATE OF SERVICE


We The People file this RESPONSE TO DEPOSITION JUDICIAL DEMAND AND NOTICE
DEMAND FOR PROTECTION ORDER DEMAND TO STOP WITCH HUNT DEMAND FOR
INJUNCTION DEMAND FOR SANCTIONS of this year of2019, in this month of February on this 14th
day with the court clerk of U.S. district court for the District of Kansas

cc

We hereby certify that we have mailed a copy of this RESPONSE TO DEPOSITION JUDICIAL
DEMAND AND NOTICE DEMAND FOR PROTECTION ORDER DEMAND TO STOP WITCH
HUNT DEMAND FOR INJUNCTION DEMAND FOR SANCTIONS to:


                                             MCGUIREWOODS LLP
                                     Elizabeth A. Hutson (D.C. Bar No. 27361)
                                           2001 K Street NW, Suite 400
                                              Washington, DC 20006

                                                Gillian Chadwick
                                              Washburn Law Clinic
                                         Washburn University School of Law
                                              1700 SW College Ave
                                              Topeka, Kansas 66621




                                                                ~'))!Jt;)                       0211412019

                                                                     Phffiill1:woods, Jr., et, al
                                                                    2111 N. 101h Street
                                                                    Kansas City, KS [66104]



                                                                    Gr gor L, moten
                                                                    8609 Georgia Ave.
                                                                    Kansas City, KS near [66109]


                                                                                                02/14/2019

                                                                    Dana-M each
                                                                    625 McCollough Circle
                                                                    Baltimore, MD near [21201]



RESPONSETODEPOSITION2: I 7-cv-02547-DDC2/I 4/19
                                                                                                             12
